NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 14, 2007
                            Decided December 14, 2007

                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-3277

UNITED STATES OF AMERICA,                       Appeal from the United States
    Plaintiff-Appellee,                         District Court for the Northern
                                                District of Illinois, Eastern Division
      v.
                                                No. 04-CR-682-7
LEONARDO ANGULO,
    Defendant-Appellant.                        Ronald A. Guzman,
                                                Judge.

                                     ORDER

       Leonardo Angulo was charged with conspiring to possess and distribute
cocaine and marijuana, see 21 U.S.C. §§ 846, 841(a)(1), and using a cellular phone to
commit a drug felony, see § 843(b). He agreed to plead guilty to the conspiracy in
exchange for the dismissal of the other count. As part of the written plea
agreement, the parties stipulated to a total offense level of 38 and a criminal history
category of I, though both numbers were made contingent on the probation officer’s
later investigation and the district court’s approval. The government also promised
to recommend a prison sentence at the statutory minimum or the bottom of the
guidelines range, whichever was higher. The parties disagreed, however,
concerning Angulo’s eligibility for a mitigating-role adjustment under U.S.S.G.
§ 3B1.2.
No. 06-3277                                                                    Page 2


      Later during the presentence investigation, the probation officer learned that
Angulo had been convicted in California of transporting cocaine, putting him in
criminal history category II. The probation officer also determined that Angulo
played an average role in the drug-trafficking ring, and thus should not receive an
reduction under § 3B1.2. The resulting total offense level of 38 combined with his
criminal history category of II yielded a guidelines imprisonment range of 151 to
188 months.

       At sentencing Angulo objected to the probation officer’s calculation of his
criminal history points, arguing that the plea agreement constituted a binding
promise that he would receive zero criminal history points. Angulo also argued that
his criminal history score overstated the likelihood that he would commit other
crimes and that a prison term of nine years, more than three years below the
guidelines range, would be appropriate. The district court disagreed and sentenced
Angulo to 151 months. The court observed that Angulo’s prior conviction together
with his long-time involvement with his coconspirators supported a within-
guidelines sentence.

       Angulo appeals, but his appointed lawyer has moved to withdraw because he
cannot discern any nonfrivolous argument to pursue. See Anders v. California, 386
U.S. 738 (1967). We invited Angulo to comment on counsel’s submission, see Cir. R.
51(b), but he has not responded. We review only those potential issues identified in
counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973-74
(7th Cir. 2002).

        Counsel initially informs us that Angulo does not wish to challenge his guilty
plea, and so he properly refrains from discussing possible arguments about the
voluntariness of the plea or the adequacy of the plea colloquy. See United States v.
Knox, 287 F.3d 667, 671-72 (7th Cir. 2002). Instead, counsel first considers whether
Angulo could argue that the district court erred in calculating the advisory
guidelines range. Specifically, counsel asks whether Angulo could argue that the
court’s consideration of his prior conviction was foreclosed by the plea agreement.
But as counsel correctly observes, the plea agreement did not guarantee that
Angulo would receive zero criminal history points—instead, the agreement
expressly provided that the parties’ calculations were contingent upon the probation
officer’s independent investigation and the district court’s approval. See U.S.S.G.
§ 6B1.4(d); see also United States v. Williams, 198 F.3d 988, 994 (7th Cir. 1999);
United States v. Mankiewicz, 122 F.3d 399, 403 n.1 (7th Cir. 1997). Indeed, the
agreement spells out that the stipulation concerning Angulo’s criminal history
category was premised “on the facts known to the government,” and Angulo was not
free to withhold relevant information and then later cry foul. See Williams, 198
F.3d at 994 (observing that sentencing judge should rely on information in
No. 06-3277                                                                   Page 3

presentence report where parties’ stipulations are inaccurate or incomplete).
Accordingly, counsel correctly concludes that pursuing this argument would be
frivolous.

       Counsel next considers whether Angulo could challenge the reasonableness of
his prison sentence. We presume that a sentence within a correctly calculated
guidelines range is reasonable. United States v. Rita, 127 S.Ct. 2456, 2462 (2007);
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). The standard for
assessing reasonableness is whether the district court gave meaningful
consideration to the sentencing factors set forth in 18 U.S.C. § 3553. See United
States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006). Counsel asks whether Angulo
could argue that the district court should have sentenced him below the guidelines
range on the ground that his criminal history points overstate the likelihood that he
will commit other crimes. See U.S.S.G. § 4A1.3(b); United States v. Wurzinger, 467
F.3d 649, 654 (7th Cir. 2006). But after weighing Angulo’s past drug distribution,
the scope and severity of his present crime, and the impact of drugs on society, the
district court reasonably concluded that Angulo’s history as a drug dealer make him
a likely recidivist. See Wurzinger, 467 F.3d at 654. Counsel has been unable to
identify any reason that this case might be the exception to Rita’s presumption of
reasonableness, nor on this record can we. See United States v. Gammicchia, 498
F.3d 467, 468 (7th Cir. 2007). We thus agree with counsel that a reasonableness
challenge would be frivolous.

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the
appeal.